Exhibit 10.2

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made and entered
into as of September 13, 2007, is by and between Quantum Fuel Systems
Technologies Worldwide, Inc., a Delaware corporation (the “Borrower”), the
Lenders party to the Credit Agreement (as defined below), and WB QT, LLC, a
Delaware limited liability company, a Lender and as agent for the Lenders (in
such capacity, the “Agent”).

RECITALS

1. The Lenders, the Agent and the Borrower entered into a Credit Agreement dated
as of January 31, 2007 (the “Credit Agreement”); and

2. The Borrower desires to amend certain provisions of the Credit Agreement, and
the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendments. The Credit Agreement is hereby amended as follows:

2.1 Definitions. The definition of “Borrowing Base” contained in Section 1.1 of
the Credit Agreement is amended to read its entirety as follows:

“Borrowing Base” shall mean, as of any date of determination thereof, an amount
equal to the sum of (i) eighty five percent (85%) of Eligible Accounts plus
(ii) the lesser of (A) (1) forty-five percent (45%) of Eligible Inventory until
the earlier of (x) the date the Borrowers give the Agent notice pursuant to
Section 2.6 of its option to reduce such availability rate to 30% and
(y) October 1, 2008, and (2) thirty percent (30%) of Eligible Inventory
thereafter, and (B) Ten Million Six Hundred Thirty Seven Thousand Five Hundred
Dollars ($10,637,500); provided however, to the extent the aggregate Eligible
Accounts with respect to Borrowing Base Obligors that are not Lockbox Obligors
exceeds Three Million Dollars ($3,000,000) as of any date of determination, such
excess shall not be included in the calculation of section (i) above; provided
further, that the Borrowing Base shall be determined on the basis of the most
current Borrowing Base



--------------------------------------------------------------------------------

Certificate required to be submitted hereunder, provided, further, that the
amount determined as the Borrowing Base shall be subject to any reserves for
contras/offsets, potential offsets due to customer deposits, and such other
reserves as reasonably established by the Agent, at the direction or with the
concurrence of the Majority Lenders from time to time, including, without
limitation any reserves or other adjustments established by Agent or the
Majority Lenders on the basis of any collateral audits conducted hereunder, all
in accordance with ordinary and customary asset-based lending standards, as
reasonably determined by Agent and the Majority Lenders. In the event that
Agent, at any time in its sole discretion, determines that the dollar amount of
Eligible Accounts collectable by a Borrowing Base Obligor is reduced or diluted
as a result of discounts or rebates granted by a Borrowing Base Obligor to the
respective Account Debtor(s), returned or rejected Inventory or services, or
such other reasons or factors as Agent reasonably deems applicable, all in
accordance with ordinary and customary asset-based lending standards, as
reasonably determined by Agent and the Majority Lenders, Agent may, in its sole
discretion, upon five (5) Business Days’ prior written notice to the Company,
reduce or otherwise modify the percentage of Eligible Accounts included within
the Borrowing Base and/or reduce the dollar amount of Eligible Accounts by an
amount determined by Agent in its sole discretion.

2.2 Term Loan. Section 2.3(b) of the Credit Agreement is amended by amending the
last paragraph thereof to read in its entirety as follows:

Notwithstanding anything to the contrary in this Agreement, amounts due under
Section 2.3(b)(i) may be made in common stock of the Company upon 30 days prior
written notice to the Agent. When making any payment under Section 2.3(b)(i)
using common stock of the Company, the value of such stock shall determined
based on the lower of (A) 95% of the closing price for such stock on the
Business Day immediately prior to the date of such payment, or (B) 95% of the
average closing price for such stock for the five (5) Business Days immediately
prior to the date of such payment; provided, that the Company may not make
payment under Section 2.3(b)(i) using common stock of the Company unless
(A) such common stock is registered with the Securities and Exchange Commission
under the Securities Act of 1933 and is freely tradable and (B) the closing
price for such stock on the Business Day immediately prior to the date of such
payment was greater than $1 per share.

2.3 Interest; Interest Payment. Section 2.6 of the Credit Agreement is amended
to read in its entirety as follows:

2.6 Interest; Interest Payments. Interest on the unpaid balance of all Advances
from time to time outstanding shall accrue from the date of such Advance to the
date repaid, at a per annum interest rate equal to (a) the greater of (i) ten
percent (10%) and (ii) the sum of the Prime Rate plus 3% through September 30,
2007, (b) twelve percent (12%) commencing on October 1, 2007 through the earlier
of (A) the date the Borrower, upon 30 days prior written notice

 

- 2 -



--------------------------------------------------------------------------------

to the Agent, elects to reduce the availability rate for Eligible Inventory to
thirty percent (30%) and (B) September 30, 2008, and (c) thereafter, the greater
of (x) ten percent (10%), and (y) the sum of the Prime Rate plus 3%, and shall
be payable in immediately available funds on the first day of each month
commencing on March 1, 2007. Interest shall be computed on the basis of a 360
day year and assessed for the actual number of days elapsed, and in such
computation effect shall be given to any change in the interest rate resulting
from a change in the Prime Rate on the date of such change in the Prime Rate.

2.4 Borrowing Base Certificate. Exhibit H to the Credit Agreement is hereby
amended to read as set forth on Exhibit A attached to this Amendment which is
made a part of the Credit Agreement as Exhibit H thereto.

Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

3.1 This Amendment, duly executed by the Borrower.

3.2 The Second Amended and Restated Convertible Subordinated Promissory Notes,
duly executed by Tecstar Automotive Group, Inc.

3.3 A copy of the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Amendment certified
as true and accurate by its Secretary or Assistant Secretary, along with a
certification by such Secretary or Assistant Secretary (i) certifying that there
has been no amendment to the Certificate of Incorporation or Bylaws of the
Borrower since true and accurate copies of the same were delivered to the Agent
with a certificate of the Secretary of the Borrower dated January 31, 2007, and
(ii) identifying each officer of the Borrower authorized to execute this
Amendment and any other instrument or agreement executed by the Borrower in
connection with this Amendment (collectively, the “Amendment Documents”), and
certifying as to specimens of such officer’s signature and such officer’s
incumbency in such offices as such officer holds.

3.4 A Reaffirmation of Guaranty by the Guarantors in the form of Exhibit B
attached to this Amendment, duly executed by the Guarantors.

3.5 A Reaffirmation of Security Documents in the form of Exhibit C attached to
this Amendment, duly executed by the Guarantors.

3.6 Certified copies of all documents evidencing any necessary corporate action,
consent or governmental or regulatory approval (if any) with respect to this
Amendment.

3.7 The Borrower shall have satisfied such other conditions as specified by the
Agent, including payment of all unpaid legal fees and expenses incurred by the
Agent through the date of this Amendment in connection with the Credit Agreement
and the Amendment Documents.

 

- 3 -



--------------------------------------------------------------------------------

Section 4. Representations, Warranties, Authority, No Adverse Claim.

4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Default or Event
of Default under the Credit Agreement as amended by this Amendment on such date
which has not been waived by the Lenders.

4.2 Authority, No Conflict, No Consent Required. The Borrower represents and
warrants that the Borrower has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by the Borrower in connection herewith or
therewith by proper corporate action, and none of the Amendment Documents nor
the agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which the Borrower is a party or
a signatory or a provision of the Borrower’s Certificate of Incorporation,
Bylaws or any other agreement or requirement of law, or result in the imposition
of any Lien on any of its property under any agreement binding on or applicable
to the Borrower or any of its property except, if any, in favor of the Lenders.
The Borrower represents and warrants that no consent, approval or authorization
of or registration or declaration with any Person, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the
Lenders.

4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 5. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. Each Lender and the Borrower each acknowledge and affirm that
the Credit Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Credit Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended

 

- 4 -



--------------------------------------------------------------------------------

by this Amendment. The Borrower confirms to the Lenders that the Obligations are
and continue to be secured by the security interest granted by the Borrower in
favor of the Lenders under the Security Agreement, the Pledge Agreement and the
Mortgage, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.

Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.

Section 7. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 8. Successors. The Amendment Documents shall be binding upon the
Borrower and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Lenders and the successors and
assigns of the Lenders.

Section 9. Legal Expenses. As provided in Section 11.5 of the Credit Agreement,
the Borrower agrees to reimburse the Agent, upon execution of this Amendment,
for all reasonable out-of-pocket expenses (including attorney fees and legal
expenses of Dorsey & Whitney LLP, counsel for the Agent) incurred in connection
with the Credit Agreement, including in connection with the negotiation,
preparation and execution of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrower under the Amendment Documents,
and to pay and save the Lenders harmless from all liability for, any stamp or
other taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Section 10. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 11. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF.

[the remainder of this page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

BORROWER:      

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.

  By:  

/s/ Kenneth R. Lombardo

  Name:   Kenneth R. Lombardo   Title:   Vice President LENDER:       WB QT, LLC
  By:  

/s/ Jonathan Wood

  Name:   Jonathan Wood   Title:   Director

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO

FIRST AMENDMENT

TO CREDIT AGREEMENT

EXHIBIT H TO

CREDIT AGREEMENT

BORROWING BASE CERTIFICATE

 

To: WB QT, LLC, as Agent

Re: Credit Agreement dated as of January 31, 2007 (as amended or otherwise
modified from time to time, the “Credit Agreement”), among Quantum Fuel Systems
Technologies Worldwide, Inc., the Lenders party thereto and WB QT, LLC, as Agent
for the Lenders

This Borrowing Base Certificate sets forth various information as of
                    , 2007. The undersigned hereby certifies to the Lenders that
as of the date above, the Borrowing Base was as follows, as more fully described
on Exhibit A hereto:

 

Eligible Accounts

     $                       

Less: Excess of Eligible Accounts for Non-Lockbox Obligors (any excess, in
aggregate, of $3,000,000)

     $ (                     )

(a) Total Eligible Accounts

   $                         

(b) Availability Rate

     85 %   I. Borrowing Base Amount (Accounts)      (a) * (b)     $
                      

Eligible Inventory

    

(c) Eligible Inventory

   $                         

(d) Availability Rate

     [45%/30% ]        (c) * (d)     $                       

(c) Inventory Ceiling

   $ 10,637,500    

II. Borrowing Base Amount (Inventory)

     [lesser of (c) times (d), or (e)]

     $                       

Total Borrowing Base (sum of I and II)

     $                       

Outstanding Revolving Advances

     $                       

Margin (or Deficiency)

     $                       

 

Ex A-1



--------------------------------------------------------------------------------

Capitalized terms are used herein as defined in the Credit Agreement.

Date of Certificate:                     ,         

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.

By:  

 

Name:  

 

Title:  

 

 

Ex A-2